Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5 (all as originally filed) are pending in this application and examined herein.

Rejections—35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) Claims 1, 2 and 5 do not end with a period.  The examiner suggests that Formulas (1), (2), (2-1) and (1’) be inserted at appropriate locations in the bodies of the respective claims.
b) Claim 1, line 15 recites “a plurality of oxide phases” [emphasis added].  However, subsequently this claim, as well as claims 2, 3 and 5, refer to “the oxide phase”.  It is unclear whether only one or a plurality of oxide phases are present in the claimed material.  If the latter, then it is unclear what “the oxide phase” refers to.
c) The reference to “atom%” in claim 1, lines 17-20 and claim 5, lines 3 and 5 appears to be incorrect.  For instance, the amounts of both R and T in the oxidized layer would be far in excess of 1 atom%, and therefore multiplying the two together could not 
d) Claim 3, line 3 recites “the plurality of oxidized main phase grains” and lines 5-6 recite “the oxidized main phase grains”.  These terms lack proper antecedent basis.
e) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.

			Allowable Subject Matter
The prior art cited on the attached PTO-892 and SB/08 forms is of interest.  None of this art, whether taken alone or in any combination, discloses or suggests an RTB magnet containing O and Ga in addition to R, T and B, including a magnet body that includes a plurality of grains of a 2-14-1 phase and an R-containing grain boundary phase, and an oxidized layer covering a part of the magnet body and including an oxide phase that covers at least a part of the grain boundary phase and having contents of the various elements therein in proportions defined in instant claim 1.  The closest prior art appears to be that of Sekine et al. (US 2002/0112785), but the oxide phases disclosed by Sekine contain such a small proportion of Fe and Co such that they would not meet the requirements of Formula (1).
Therefore, it appears likely that revision of the present claims to properly define the invention would result in claims directed to patentable subject matter.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	February 23, 2021